Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response and arguments filed on 11/29/2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, claims 7-22 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Double Patenting rejection
Previous rejection of claims 7-22 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) claims 1-6 of US 10,149,489 B2; (ii) claims 1-6 of US 10,076,125 B2; and (iii) claims 1-6 of US 10,779,556 B2, is being withdrawn due to persuasive arguments (see pages 11-12 of Applicants’ Remarks dated 11/29/2021).
Allowable Subject Matter
Claims 7-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests method(s) for hydrolytic cleavage of zearalenone or zearalenone derivatives …, said method(s) comprising a polypeptide having zearalenone hydrolytic cleavage activity, and said polypeptide having an amino acid sequence of at least 70% sequence identity to the amino acid sequence of SEQ ID NO: 11 …, as claimed in allowed claims 7-22.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652